

AGREEMENT AND PLAN OF REORGANIZATION AND
ASSET PURCHASE AGREEMENT


This AGREEMENT AND PLAN OF REORGANIZATION AND ASSET PURCHASE AGREEMENT dated as
of November 1, 2006 (the "Agreement") is entered into by and between PRIMEDGE,
INC., a Nevada corporation, ("Buyer") and ROYAL PALM CAPITAL GROUP, INC., a
Florida corporation (“Seller”).


PREAMBLE


WHEREAS, the strategic intent of the Buyer and Seller pursuant to this Agreement
is to reorganize the ownership and control of the Buyer, the Seller and certain
subsidiaries of the Seller as follows:



·
Seller will receive a principal equity interest in the Buyer with the intent
that the shareholders of the Seller will ultimately receive the distribution of
the stock representing this principal equity interest,

 
·
Seller will receive the controlling voting interest in the Buyer,

 
·
Seller intends to use a portion of the principal equity interest in the Buyer to
satisfy a significant portion of its debt and the debt of a wholly-owned
subsidiary,

 
·
Buyer will receive the equity ownership interest in certain of Seller’s
wholly-owned and minority owned subsidiaries, which subsidiaries will become
subsidiaries of the Buyer; and



WHEREAS, Seller desires to convey, sell and assign to Buyer all of Seller’
right, title and interest in and to the Assets (as more fully described below,
the “Assets”), upon the terms and conditions contained in this Agreement; and


WHEREAS, Buyer desires to purchase the Assets upon the terms and conditions
contained in this Agreement.


NOW THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:


1. Sale and Purchase of Assets.


1.1 Sale and Purchase of Assets. Subject to the terms and conditions of this
Agreement, Seller shall sell to Buyer, and Buyer shall purchase from Seller, the
following assets of Seller (the “Assets”).


(1) 25,498,335 shares of common stock in Media Magic, Inc., a Florida
corporation (“MMI”), representing approximately 49% of the issued and
outstanding shares of MMI (“MMI Shares”),


(2) 6,676,249 shares of common stock in Cirilium Holdings, Inc., a Delaware
corporation (CRLU”), representing approximately 12% of the issued and
outstanding shares of CRLU (“CRLU Shares”),


Asset Purchase Agreement

1

--------------------------------------------------------------------------------



2. Purchase Price; Payment; Allocation.
 
(3) limited liability membership interest in STS Technologies, LLC, a Florida
limited liability company (“STS”), representing approximately 51% of the issued
and outstanding limited liability interest in STS (STS Membership Interest”),


(4) 17,186,050 shares of common stock in the Buyer (“PrimEdge Shares”),
representing approximately 12.55% of the issued and outstanding shares of the
Buyer,


(5) Notes receivable in the amount of $295,429 (“Notes Receivable”) owed to the
Seller by parties not affiliated with the Seller, and


(6) cancellation of $260,819 in debt (“DigiKidz Debt”) owed to the Seller by
DigiKidz, Inc., a Delaware corporation and 95.1% owned subsidiary of the Buyer
(“DigiKidz”).


1.2 Liabilities Excluded. In connection with Buyer’s purchase of the Assets,
Buyer shall not assume or become responsible for any of the indebtedness,
liabilities or obligations of Seller (the “Liabilities”).
 
2.1 Purchase Price. The purchase price for the Assets shall be paid by delivery
to Seller at the Closing, of the following:


(1) a certificate evidencing an aggregate of one shares (1) of Series A
Preferred Stock of the Buyer (the “Series A Shares”), the designation of which
is attached hereto as Exhibit I, and


(2) a certificate evidencing an aggregate of thirty million shares (30,000,000)
of Series B Preferred Stock of the Buyer (the “Closing Series B Shares”), the
designation of which is attached hereto as Exhibit II.


2.2 Additional Consideration. Seller is indebted to 101 persons (“Seller’s Note
Holders”) in the amount of $6,287,075 including accrued interest (“Seller’s
Notes”), and ACC is indebted to 94 persons (“ACC Note Holders”) in the amount of
$4,588,400, including accrued interest (“ACC Notes”). Buyer and Seller have
agreed that Seller shall offer the Seller’s Note Holders and the ACC Note
Holder’s, within 30 days following the Closing Date, the right to convert the
Seller’s Notes and the ACC Notes into shares of common stock of the Seller. As
additional consideration for the Assets, Buyer shall pay Seller up to an
additional eleven million shares (11,000,000) of Series B Preferred Stock of
Buyer (“Additional Series B Preferred Stock” and together with the Closing
Series B Preferred Stock, the “Series B Preferred Stock”) as follows:


(1) for every $1.00 of the Seller’s Note converted into shares of common stock
of the Seller, Buyer shall issue one (1) share of Additional Series B Preferred
Stock, and


(2) for every $1.00 of the ACC Notes converted into shares of common stock of
the Seller, Buyer shall issue one (1) share of Additional Series B Preferred
Stock.


2.3 Federal and State Filings. Buyer is currently delinquent in its reporting
requirements with the Securities and Exchange Commission (“SEC”) and, as of the
date hereof, needs to filing its annual report on Form 10-KSB for the year end
December 31, 2005 and the quarterly reports on Form 10-QSB for the quarters
ended March 31, 2006 and June 30, 2006 (“Delinquent Reports”). In addition,
Buyer does not have a sufficient amount of common stock authorized to permit
conversion of the Series B Preferred Stock. Subsequent to the Closing Date, but
no later than nine (9) months from the Closing Date, Buyer will file (1) the
Delinquent Reports and any and all other reports then due, under the Securities
Exchange Act of 1934, as amended, (“1934 Act”) and (2) the appropriate filings
under the 1934 Act and with the State of Nevada in order to increase its
authorized common stock from 200,000,000 shares into an adequate quantity of
shares of common stock in order to provide for the automatic conversion of all
the issued shares of Series B Preferred Stock into shares of common stock of the
Buyer (the “Conversion Common Stock”). Such filings will also provide for a
reverse stock split of all the outstanding shares of common stock of the Buyer.


Asset Purchase Agreement

2

--------------------------------------------------------------------------------


 
2.4 Registration and Spin-Off. Subsequent to the Closing Date, but no later than
one (1) year from the Closing Date, provided the conditions set forth in Section
2.3 are satisfied, Buyer will prepare and file an appropriate registration
statement with the SEC for the distribution of the Conversion Common Stock to
the stockholders of Seller of record on the 31st day following the Closing Date,
including the dissemination of appropriate information concerning the
distribution of the Conversion Common Stock to the stockholders of Seller upon
effectiveness of the registration statement, per the terms and conditions of the
separate Registration Rights Agreement, a copy of which is attached hereto as
Exhibit III.


2.5 The Series A Preferred Stock and Series B Preferred Stock. The Series A
Preferred Stock, Series B Preferred Stock and the Conversion Common Stock, have
not been registered under the Securities Act of 1933, as amended (the “Act”),
and such securities may not be sold, assigned, pledged, hypothecated,
transferred or otherwise disposed of absent registration under the Act or the
availability of an applicable exemption therefrom. Each certificate evidencing
any of the Series A Preferred Stock, Series B Preferred Stock and Buyer’s Common
Stock shall bear the following or substantially legend:


These securities have not been registered under the Securities Act of 1933, as
amended, or any state securities laws and may not be sold or otherwise
transferred or disposed of except pursuant to an effective registration
statement under any applicable federal and state securities laws, or an opinion
of counsel satisfactory to the Company that an exemption from registration is
available.


3. Representations and Warranties of Seller. Except as otherwise set forth in a
schedule delivered by the Seller at the time this Agreement is executed and
delivered (the “Seller’s Schedule”), Seller hereby makes the following
representations and warranties to Buyer, as of the date hereof and as of the
Closing Date. Nothing in the Seller’s Schedule shall be deemed adequate to
disclose an exception to a representation or warranty made herein, however,
unless the Seller’s Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. The
Seller’s Schedule will be arranged in paragraphs corresponding to the lettered
and numbered paragraphs contained in this Agreement.


3.1 Organization and Good Standing. Seller is a Florida corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation, with full power and authority to own, lease and
operate its business and properties and to carry on its business in the places
and in the manner as presently conducted or proposed to be conducted. Seller is
in good standing as a foreign corporation in each jurisdiction in which the
properties owned, leased or operated, or the business conducted, by it requires
such qualification, except where the failure to so qualify would not have a
material adverse effect on the business of Seller, taken as a whole, or
consummation of the transactions contemplated hereby (a “Seller Material Adverse
Effect”).


Asset Purchase Agreement

3

--------------------------------------------------------------------------------


 
3.2 Authority and Enforcement. Seller has all requisite power and authority to
execute and deliver this Agreement, and to consummate the transactions
contemplated hereby, including stockholder approval. Seller has taken all action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, and this Agreement constitutes the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratoria
or other similar laws affecting the enforcement of creditors’ rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.


3.3 No Conflicts or Defaults. Except as set forth on the Seller’s Schedule, the
execution and delivery of this Agreement by Seller and the consummation of the
transactions contemplated hereby do not and shall not (a) with or without the
giving of notice or the passage of time (i) violate, conflict with, or result in
a material breach of, or a material default or loss of rights under, any
covenant, agreement, mortgage, indenture, lease, instrument, permit or license
to which either Seller is a party or by which either Seller is bound, or any
judgment, order or decree, or any law, rule or regulation to which Seller are
subject, (ii) result in the creation of, or give any party the right to create,
any lien, charge, encumbrance, security interest or any other right or adverse
interest (“Liens”) upon any of the Assets, (iii) terminate or give any party the
right to terminate, amend, abandon or refuse to perform, any material agreement,
arrangement or commitment relating to the Assets, or (iv) result in a Seller
Material Adverse Effect.


3.4 Consents of Third Parties. Except as set forth on the Seller’s Schedule, the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby by Seller does not require the consent of
any person, or such consent has or will be obtained, in writing, prior to the
Closing.


3.5 No Litigation. Except as set forth on the Seller’s Schedule there are no
legal, equitable, administrative, arbitration, governmental, regulatory or other
proceedings pending against Seller, or, to the best knowledge of Seller,
threatened against it, an adverse determination to which would result in a
Seller Material Adverse Effect.


3.6 No Options or Other Agreements. There are no options or agreements of any
character to which Seller is a party, or by which Seller is bound that, if
exercised or consummated, would result in a Seller Material Adverse Effect.


3.7 Title to Assets. Seller is the owner of the Assets, free and clear of all
liens. Upon consummation of the transactions contemplated hereby, Buyer will
acquire good and marketable title to the Assets, free and clear of all Liens.


3.8 Absence of Liabilities. Except as set forth on the Seller’s Schedule, Seller
has no liabilities, contingent or otherwise, that would result in a Seller
Material Adverse Effect.


3.9 Contract Rights. Each of the agreements, contracts or contract rights
included in the Assets is in full force and effect, and no party to any such
agreement, contract or right is in material breach of any provision thereof.
Each agreement, contract or contract right included in the Assets may be
assigned to Buyer without the consent or approval of any third party, or, if
such consent or approval is required, it has or will be obtained at or prior to
the Closing.


Asset Purchase Agreement

4

--------------------------------------------------------------------------------


3.10 Intellectual Property. To the extent that the Assets include any
trademarks, copyrights, trade names, service marks, trade secrets, license
agreements, proprietary processes, business methods or similar tangible or
intangible property (“Intellectual Property”), such Intellectual Property is
owned by Seller, free and clear of all Liens. To the best of Seller’s knowledge,
such Intellectual Property does not infringe upon or otherwise violate the
rights of any third person, and Seller have received no notice of any such
infringement or violation. To the extent that any such Intellectual Property is
licensed by Seller to any third party, the license is in full force and effect,
the licensee is not in breach or violation of the license agreement and Seller
have no knowledge that any such Intellectual Property is being used in violation
of Seller’ proprietary rights.


3.11 Compliance with Laws. Seller is in compliance with all laws, rules,
regulations, codes, orders, rulings and judgments of federal, state, local and
foreign governments and regulatory bodies, except where the failure to comply
would not result in a Seller Material Adverse Effect.


3.12 Tax Matters. Seller has filed all federal, state, local and foreign tax
returns required to be filed by it, and has paid all taxes shown to be due
thereon. All such tax returns are true, complete and accurate. No tax return of
Seller has been audited or is currently under audit, nor has Seller been
notified that any such audit is to take place.


3.13 Securities Representations; Acknowledgment of Risks. Seller is acquiring
the Series A Preferred Stock and Series B Preferred Stock for its own account,
for investment purposes only and not with a view towards the distribution or
resale of the Series A Preferred Stock, Series B Preferred Stock or Conversion
Common Stock except in compliance with applicable law. Seller has such
experience in financial and business matters that it is able to evaluate the
risks and merits of an investment in Buyer. Seller acknowledges that it has
received all information, and has conducted its owned due diligence on Buyer,
that is necessary to make an investment decision to receive the securities of
Buyer. Seller recognizes and acknowledges that the transactions contemplated by
this Agreement, including Seller’s receipt of the Series A Preferred Stock and
Series B Preferred Stock as consideration for the Assets, are speculative and
involve a high degree of risk. Such risks include, but are not limited to, the
following:


(1) the business of the Buyer consists of the operation of DigiKidz, and is
subject to all of the risks inherent of a developmental stage business;


(2) DigiKidz has generated only a limited amount of revenues and at June 30,
2006, had year-to-date net losses of $643,785, an accumulate deficit of
$1,092,490, and total liabilities of $475,099 and there is no assurance that
Buyer or DigiKidz will operate profitably;


(3) Buyer’s common stock is quoted on the Pink Sheets and there is currently
only a limited market for the Buyer’s securities and, Seller, or Seller’s
stockholders, may have difficulty reselling the Conversion Common Stock, at a
profit or at all;


Asset Purchase Agreement

5

--------------------------------------------------------------------------------



(4) Buyer, and DigiKidz will require additional financing in order to continue
its business plans and there is no assurance that required financing will be
available to Buyer or DigiKidz on acceptable terms, or at all;


(5) future equity financings will dilute the relative ownership of Buyer by its
existing shareholders, and depending on the price at which additional shares are
issued, may dilute the book value per share of Buyer’s common stock;


(6) Buyer and DigiKidz will have to overcome the challenges of marketing,
on-line commerce and introduction of a new product in order to succeed, and
there is no assurance that it will be able to do so;


(7) Buyer and DigiKidz will face competition from many entities, most of whom
have greater financial and physical resources than does Buyer and DigiKidz; and


(8) as its business develops, Buyer may have difficulty attracting and retaining
qualified personnel.


3.14 Disclosure. The representations, warranties and acknowledgments of Seller
set forth herein are true, complete and accurate in all material respects, do
not omit to state any material fact, or omit any fact necessary to make such
representations, warranties and acknowledgments, in light of the circumstances
under which they are made, not misleading.


4. Representations and Warranties of Buyer. Except as otherwise set forth in a
schedule delivered by Buyer not later than three business days prior to the
Closing (the “Buyer’s Schedule”), Buyer hereby makes the following
representations and warranties to Seller, as of the date hereof and as of the
Closing Date. Nothing in the Buyer’s Schedule shall be deemed adequate to
disclose an exception to a representation or warranty made herein, however,
unless the Buyer’s Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. The Buyer’s
Schedule will be arranged in paragraphs corresponding to the lettered and
numbered paragraphs contained in this Agreement.


4.1 Organization and Good Standing. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
formation, with full corporate power and authority to own, lease and operate its
business and properties and to carry on its business in the places and in the
manner as presently conducted or proposed to be conducted. Buyer is in good
standing as a foreign corporation in each jurisdiction in which the properties
owned, leased or operated, or the business conducted, by it requires such
qualification, except where the failure to so qualify would not have a material
adverse effect on the business of Buyer, taken as a whole, or consummation of
the transactions contemplated hereby (a “Buyer Material Adverse Effect”).


4.2 Authority and Enforcement. Buyer has all requisite corporate power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby. Buyer has taken all corporate action necessary
for the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of Buyer, enforceable against each in accordance with its
terms, except as may be affected by bankruptcy, insolvency, moratoria or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.


Asset Purchase Agreement

6

--------------------------------------------------------------------------------


4.3 No Conflicts or Defaults. Except as set forth on the Buyer’s Schedule, the
execution and delivery of this Agreement by Buyer and the consummation of the
transactions contemplated hereby do not and shall not (a) contravene the
Certificate of Incorporation or Bylaws of Buyer or (b) with or without the
giving of notice or the passage of time (i) violate, conflict with, or result in
a material breach of, or a material default or loss of rights under, any
covenant, agreement, mortgage, indenture, lease, instrument, permit or license
to which Buyer is a party or by which Buyer is bound, or any judgment, order or
decree, or any law, rule or regulation to which Buyer is subject, (ii) result in
the creation of, or give any party the right to create, any Lien upon any assets
or properties of Buyer, (iii) terminate or give any party the right to
terminate, amend, abandon or refuse to perform, any material agreement,
arrangement or commitment relating to which Buyer a party, or (iv) result in a
Buyer Material Adverse Effect.


4.4 Consents of Third Parties. Except as set forth on the Buyer’s Schedule, the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby by Buyer does not require the consent of
any person, or such consent has been or will be obtained, in writing, prior to
the Closing.


4.5 Buyer Capitalization. Buyer is authorized to issue (a) 200,000,000 shares of
common stock, $.001 par value per share, of which 136,908,136 shares are issued
and outstanding and (b) 50,000,000 shares of preferred stock, $.001 par value
per share, of which one (1) share has been designated as Series A Preferred
Stock, none of which are issued and outstanding, and forty million (40,000,000)
shares have been designated as Series B Preferred Stock, none of which are
issued or outstanding. Except as set forth on the Buyer’s Disclosure Schedules,
there are no options, warrants or other securities convertible into common stock
of Buyer. The issued and outstanding capital stock of Buyer has been duly
authorized and validly issued, and is fully-paid and non-assessable and not
subject to the preemptive or similar rights of any person.


4.6 Securities. The Series A Preferred Stock and Series B Preferred Stock have
been duly authorized, and upon issuance pursuant to the provisions hereof, will
be validly issued, fully paid and non-assessable.


4.7 No Litigation. Except as set forth on the Buyer’s Schedule, there are no
legal, equitable, administrative, arbitration, governmental, regulatory or other
proceedings pending against Buyer, or, to the best knowledge of Buyer,
threatened against it, an adverse determination to which would result in a Buyer
Material Adverse Effect.


4.8 Financial Statements. Buyer has delivered to Seller (a) the unaudited
consolidated balance sheet of Buyer as of June 30, 2006 and the related
statements of operations, stockholders’ equity and cash flows for the quarter
then ended, including the notes thereto (the “Buyer’s Financial Statements”).
The Buyer’s Financial Statements have been prepared in accordance with U.S.
generally accepted accounting principles (“GAAP”) applied on a basis consistent
throughout all periods presented, subject to normal recurring adjustments upon
audit, and present fairly the financial position of Buyer as of the dates and
for the periods indicated.


4.9 No Undisclosed Liabilities. Buyer has engaged in no material transactions
other than negotiations relating to this Agreement and the transactions
contemplated hereby. Buyer has no liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) that would be required to be disclosed on a balance
sheet of Buyer in conformity with GAAP which are not disclosed in the Buyer’s
Financial Statements, other than those disclosed elsewhere herein or incurred in
the ordinary course of Buyer’s business since the date of the Buyer’s Financial
Statements, which, individually or in the aggregate, do not or would not have a
Buyer Material Adverse Effect.


Asset Purchase Agreement

7

--------------------------------------------------------------------------------


4.10 Compliance with Laws. Buyer is in compliance with all laws, rules,
regulations, codes, orders, rulings and judgments of federal, state, local and
foreign governments and regulatory bodies, except where the failure to comply
would not result in a Buyer Material Adverse Effect.


4.11 Tax Matters. Buyer has filed all federal, state, local and foreign tax
returns required to be filed by it, and has paid all taxes shown to be due
thereon. All such tax returns are true, complete and accurate. No tax return of
Buyer has been audited or is currently under audit, nor has Buyer been notified
that any such audit is to take place.


4.12 Absence of Certain Business Practices. Neither Buyer nor any director,
officer, employer, or agent of the foregoing, nor any person acting on its
behalf, directly or indirectly has to Buyer’s knowledge given or agree to give
any gift or similar benefit to any customer, supplier, governmental employee or
other person which (a) might subject Buyer to any damage or penalty in any
civil, criminal, or governmental litigation or proceeding, (b) if not given in
the past, might have had a Material Adverse Effect on Buyer, or (c) if not
continued in the future, might have a Material Adverse Effect on Buyer or which
might subject Buyer to suit or penalty in any private or governmental litigation
or proceeding.


4.13 SEC Reports. Buyer has filed with the Commission all forms, reports,
schedules, statements and other documents required to be filed by it pursuant to
Section 13 or 15 of the Exchange Act through September 30, 2005 (as such
documents have been amended since the time of their filing, collectively, the
"Buyer’s Reports"), and has not filed its annual report on Form 10-KSB for the
fiscal year ended December 31, 2005 or the quarterly report on Form 10-QSB for
the quarter ended March 31, 2006 and June 30, 2006. As of their respective dates
or, if amended, as of the date of the last such amendment, the Buyer’s Reports,
including, without limitation, any financial statements or schedules included
therein, to the best of Buyer’s knowledge, complied in all material respects
with the Securities Act or the Exchange Act, as the case may be, and the rules
and regulations of the Commission promulgated thereunder applicable to such
Buyer’s Reports, and did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. No Subsidiary of Buyer is required to file any
forms, reports or other documents with the Commission pursuant to Sections 13 or
15 of the Exchange Act.


4.14 Internal Accounting Controls. Buyer maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
Asset Purchase Agreement

8

--------------------------------------------------------------------------------


 
4.15 Disclosure. The representations, warranties and acknowledgments of Buyer
set forth herein are true, complete and accurate in all material respects and do
not omit any fact necessary to make such representations, warranties and
acknowledgments not misleading.
 
5. Conditions to Closing.
 
5.1 Conditions Precedent to Buyer’s Obligation to Close. The obligation of Buyer
to consummate the transactions contemplated by this Agreement is subject to
satisfaction of the following conditions on or prior to the Closing Date:


(1) The representations and warranties of Seller set forth in Section 3 above
shall be true and correct in all material respects at and as of the Closing
Date.


(2) Seller shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing Date.


(3) No action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent or
adversely affect Buyer’s consummation of any of the transactions contemplated by
this Agreement or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect).


(4) No material adverse change shall have taken place with respect to the
Assets, and no event shall have occurred, that could result in a Seller Material
Adverse Effect.


(5) Buyer shall be reasonably satisfied with the results of its due diligence
review of Seller and the Assets;


(6) Seller shall have delivered to Buyer the Seller Disclosure Schedule in form
and substance reasonably satisfactory to Buyer; and


(7) All actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to the Buyers.


5.2 Conditions Precedent to Seller’s Obligation to Close. The obligation of
Seller to consummate the transactions contemplated by this Agreement is subject
to satisfaction of the following conditions on or prior to the Closing Date:


(1) The representations and warranties of Buyer set forth in Section 4 above
shall be true and correct in all material respects at and as of the Closing
Date.


Asset Purchase Agreement

9

--------------------------------------------------------------------------------



(2) Buyer shall have performed and complied with all of their respective
covenants hereunder in all material respects through the Closing Date.


(3) No action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent or
adversely affect Seller’s consummation of any of the transactions contemplated
by this Agreement or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);


(4) No material adverse change shall have taken place with respect to Buyer, and
no event shall have occurred, that could result in a Buyer Material Adverse
Effect.


(5) Buyer shall have delivered to Seller the Buyer Disclosure Schedule in form
and substance reasonably satisfactory to Seller;


(6) Seller shall be reasonably satisfied with the results of its due diligence
review of Buyer; and


(7) All actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to the Seller.


6. Closing; Closing Date. A closing of the transactions contemplated hereby (the
“Closing”) will take place upon the execution of this Agreement, at the offices
of Buyer, or at such other place, date and time that is agreed upon by Seller
and Buyer. The date on which the Closing is held is referred to in this
Agreement as the "Closing Date."
 
7. Documents to be Delivered at the Closing.
 
7.1 Documents to be Delivered by Seller. At the Closing, Seller shall deliver,
or cause to be delivered, to Buyer the following:


(1) a duly executed bill of sale, dated the Closing Date, transferring to Buyer
all of Seller's right, title and interest in and to the Assets together with
possession of the Assets;


(2) a duly executed assignment, transferring to Buyer all of Seller’s right,
title and interest in and to the contracts, agreements and contract rights
included in the Assets, including the Note Receivable, accompanied by any third
party consents, if any, contemplated by Section 3.9;


(3) Satisfaction of indebtedness for the DigiKidz Debt;


(4) a certificate evidencing the MMI Shares, duly endorsed for transfer (or with
executed stock powers) so as to convey good and marketable title to the MMI
Shares to Buyer;


Asset Purchase Agreement

10

--------------------------------------------------------------------------------



(5) a certificate evidencing the CRLU Shares, duly endorsed for transfer (or
with executed stock powers) so as to convey good and marketable title to the
CRLU Shares to Buyer;


(6) a certificate evidencing the STS Membership Interest, duly endorsed for
transfer (or with executed stock powers) so as to convey good and marketable
title to the STS Membership Interest to Buyer;


(7) a certificate evidencing the PrimEdge Shares, duly endorsed for transfer (or
with executed stock powers) so as to convey good and marketable title to the
PrimEdge Shares to Buyer;


(8) a copy of resolutions of the board of directors and shareholders of Seller
authorizing the execution, delivery and performance of this Agreement by Seller;
and


(9) such other certificates, documents and instruments as Buyer may have
reasonably requested in connection with the transaction contemplated hereby.


7.2 Documents to be Delivered by Buyer. At the Closing, Buyer shall deliver to
Seller the following:


(1) a copy of resolutions of the board of directors of Buyer authorizing the
execution, delivery and performance of this Agreement by Buyer;


(2) a certificate evidencing the Series A Preferred Stock and Series B Preferred
Stock, or irrevocable instructions to Buyer’s transfer agent to issue the Series
A Preferred Stock and Series B Preferred Stock to Seller;


(3) executed Registration Rights Agreement, attached as Exhibit C hereto;
and


(4) such other certificates, documents and instruments as Seller may have
reasonably requested in connection with the transaction contemplated hereby.


8. Additional Covenants.


8.1 Further Assurances. If, at any time after the Closing, the parties shall
consider or be advised that any further deeds, assignments or assurances in law
or that any other things are necessary, desirable or proper to complete the
transactions contemplated hereby in accordance with the terms of this agreement
or to vest, perfect or confirm, of record or otherwise, the title to any
property or rights of the parties hereto, the parties agree that their proper
officers and directors shall execute and deliver all such proper deeds,
assignments and assurances in law and do all things necessary, desirable or
proper to vest, perfect or confirm title to such property or rights and
otherwise to carry out the purpose of this Agreement, and that the proper
officers and directors the parties are fully authorized to take any and all such
action.


8.2 No Public Disclosure. Without the prior written consent of the other, which
written consent will not be unreasonably withheld, no party to this Agreement
will, and will each cause their respective representatives not to, make any
release to the press or other public disclosure with respect to either the fact
that discussions or negotiations have taken place concerning the transactions
contemplated by this Agreement, the existence or contents of this Agreement or
any prior correspondence relating to this transactions contemplated by this
Agreement, except for such public disclosure as may be necessary, in the written
opinion of outside counsel (reasonably satisfactory to the other parties) for
the party proposing to make the disclosure not to be in violation of or default
under any applicable law, regulation or governmental order. If either party
proposes to make any disclosure based upon such an opinion, that party will
deliver a copy of such opinion to the other party, together with the text of the
proposed disclosure, as far in advance of its disclosure as is practicable, and
will in good faith consult with and consider the suggestions of the other party
concerning the nature and scope of the information it proposes to disclose.


Asset Purchase Agreement

11

--------------------------------------------------------------------------------


8.3 Confidentiality. Each Party will, and will cause its Affiliates, employees,
agents and representatives to, treat and hold as such all of the Confidential
Information, refrain from using any of the Confidential Information except in
connection with this Agreement, and deliver promptly to the receiving Party or
destroy, at the request and option of the disclosing Party, all tangible
embodiments (and all copies) of the Confidential Information which are in the
receiving Party’s possession in each case, forever. If any Party is ever
requested or required (by oral question or request for information or documents
in any Action) to disclose any Confidential Information of the other Party, such
Party will notify the other Party promptly of the request or requirement so that
the other Party may seek an appropriate protective Order or waive compliance
with this Section 8.4 . If, in the absence of a protective Order or the receipt
of a waiver hereunder, either Party, on the written advice of counsel, is
compelled to disclose any Confidential Information to any Governmental Body,
arbitrator, or mediator or else stand Liable for contempt, then such Party may
disclose the Confidential Information to the Governmental Body, arbitrator, or
mediator; provided, however; that such Party will use its Best Efforts to
obtain, at the request of the other Party, an Order or other assurance that
confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as the other Party may designate.


8.4 Taxes. Seller will be Liable for and will pay all Taxes (whether assessed or
unassessed) applicable to the Assets, in each case attributable to periods (or
portions thereof) ending on or prior to the Closing Date, including, without
limitation, any Taxes arising out of the consummation of the transactions
contemplated hereby. Buyer will be Liable for and will pay all Taxes (whether
assessed or unassessed) applicable to the Assets, in each case attributable to
periods (or portions thereof) beginning after the Closing Date. For purposes of
this Section 8.4, any period beginning before and ending after the Closing Date
will be treated as two partial periods, one ending on the Closing Date and the
other beginning after the Closing Date, except that Taxes (such as property
Taxes) imposed on a periodic basis will be allocated on a daily basis.


8.5 Payment of Non-Assumed Liabilities. In addition to payment of Taxes pursuant
to Section 8.4, Seller will timely pay, or make adequate provision for the
timely payment, in full of all Seller’s Liabilities. If any such Seller’s
Liabilities are not so paid or provided for, or if Buyer reasonably determines
that failure to make any payments will impair Buyer’s use or enjoyment of the
Assets, Buyer may, at any time after the Closing, elect to pay any or all of
such Seller’s Liabilities directly (but will have no obligation to do so) and
treat such payment as damages under this Agreement so that Buyer will be
entitled to exercise the remedies available to it under ARTICLE 9 of this
Agreement.


Asset Purchase Agreement

12

--------------------------------------------------------------------------------



8.6 Approval. Seller will, as soon as reasonably practicable but no later than 5
days following the Closing Date, solicit the adoption and approval of this
Agreement by all its stockholders, either through a stockholders meeting or by
written consent. Seller will, through its Board of Directors, recommend to its
stockholders adoption of this Agreement, and shall not withdraw, amend or modify
in a manner adverse to Buyer its recommendation. Seller shall ensure that such
stockholders’ meeting or written consent is called, noticed, convened, held and
conducted, and that all proxies solicited in connection therewith, in compliance
with applicable Law. Seller shall properly provide each stockholder appraisal
and dissenter’s rights pursuant to Florida Statutes.


8.7 Registration Rights. As more fully set forth in the Registration Rights
Agreement attached hereto as Exhibit C, on or prior to the one (1) year
anniversary of the Closing Date, the Buyer shall prepare and file with the
Commission a Registration Statement covering the Conversion Common Stock
issuable upon conversion of the Series B Preferred Stock for an offering to be
made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form SB-2 (except if the Buyer is not then eligible to register for
resale the Buyer’s Common Stock on Form SB-2, in which case such registration
shall be on another appropriate form in accordance herewith). The Buyer shall
cause the Registration Statement to become effective and remain effective as
provided in Exhibit C. The Buyer shall use its reasonable commercial efforts to
cause the Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof. The Company shall use its
reasonable commercial efforts to keep the Registration Statement continuously
effective under the Securities Act until the date which is the earlier date of
when (i) all Registrable Securities have been sold or (ii) all Conversion Common
Stock issuable upon conversion of the Series B Preferred Stock may be sold
immediately without registration under the Securities Act and without volume
restrictions pursuant to Rule 144(k), as determined by the counsel to the Buyer
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Buyer's transfer agent and the affected Holders (the "Effectiveness
Period").


9. Indemnification and Related Matters.


9.1 Indemnification by the Seller. Seller hereby indemnifies and holds Buyer
harmless from and against any and all damages, losses, liabilities, obligations,
costs or expenses incurred by Buyer arising out of the breach of any
representation or warranty of Seller hereunder, and/or Seller’s failure to
perform any covenant or obligation required to be performed by it hereunder.


9.2 Indemnification by Buyer. Buyer hereby indemnifies and holds Seller harmless
from and against any and all damages, losses, liabilities, obligations, costs or
expenses incurred by Seller and arising out of the breach of any representation
or warranty of Buyer hereunder, or Buyer's failure to perform any covenant or
obligation required to be performed by it hereunder.


Asset Purchase Agreement

13

--------------------------------------------------------------------------------


 
9.3 Procedure for Indemnification. Any party entitled to indemnification under
this Article IX (an "Indemnified Party") will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article IX except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of counsel to the
Indemnified Party a conflict of interest between it and the indemnifying party
may exist with respect of such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Party.
In the event that the indemnifying party advises an Indemnified Party that it
will contest such a claim for indemnification hereunder, or fails, within 30
days of receipt of any indemnification notice to notify, in writing, such person
of its election to defend, settle or compromise, at its sole cost and expense,
any action, proceeding or claim (or discontinues its defense at any time after
it commences such defense), then the Indemnified Party may, at its option,
defend, settle or otherwise compromise or pay such action or claim. In any
event, unless and until the indemnifying party elects in writing to assume and
does so assume the defense of any such claim, proceeding or action, the
Indemnified Party's costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The Indemnified Party shall cooperate fully with the
indemnifying party in connection with any settlement negotiations or defense of
any such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified
Party, which relates to such action or claim. The indemnifying party shall keep
the Indemnified Party fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. If the indemnifying
party elects to defend any such action or claim, then the Indemnified Party
shall be entitled to participate in such defense with counsel of its choice at
its sole cost and expense. The indemnifying party shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent. Notwithstanding anything in this Article IX to the contrary, the
indemnifying party shall not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the Indemnified Party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim. The indemnity agreements contained herein
shall be in addition to (a) any cause of action or similar rights of the
Indemnified Party against the indemnifying party or others, and (b) any
liabilities the indemnifying party may be subject to.


9.4 Time for Assertion. No party to this Agreement shall have any liability (for
indemnification or otherwise) with respect to any representation, warranty or
covenant or obligation to be performed and complied hereunder, unless notice of
any such liability is provided on or before 12 months from the date hereof.


9.5 Basket. Notwithstanding any conflicting or inconsistent provisions hereof,
Seller shall not be liable in damages, indemnity or otherwise to Buyer in
respect of the inaccuracy or breach of any representations, warranties,
covenants or agreements herein, except to the extent that the damages to Buyer,
singularly or in the aggregate, exceed the sum of $100,000. Notwithstanding any
conflicting or inconsistent provisions hereof, Buyer shall not be liable in
damages, indemnity or otherwise to Seller in respect to the inaccuracy or breach
of any representations, warranties, covenants or agreements herein except to the
extent that damages to Seller exceed, individually or in the aggregate, the sum
of $100,000.


10. Miscellaneous.


10.1 Finders. Buyer on the one hand, and Seller, on the other hand, represent
and warrant that they have not employed or utilized the services of any broker
or finder in connection with this Agreement or the transactions contemplated by
it. Seller shall indemnify and hold Buyer harmless from and against any and all
claims for brokers' commissions made by any party as a result of this Agreement
and the transaction contemplated hereunder to the extent that any such
commission was incurred, or alleged to have been incurred, by, through or under
Seller. Buyer, jointly and severally, shall indemnify and hold Seller harmless
from and against any and all claims for brokers' commissions made by any party
as a result of this Agreement and transaction contemplated hereunder to the
extent that any such commission was incurred, or alleged to have been incurred,
by, through or under Buyer.


Asset Purchase Agreement

14

--------------------------------------------------------------------------------


 
10.2 Expenses. Except as otherwise specifically provided in this Agreement,
Buyer and Seller shall bear their own respective expenses incurred in connection
with this Agreement and in connection with all obligations required to be
performed by each of them under this Agreement.


10.3 Entire Agreement; No Waiver. This Agreement, the Schedules and any
instruments and agreements to be executed pursuant to this Agreement, sets forth
the entire understanding of the parties hereto with respect to its subject
matter, merges and supersedes all prior and contemporaneous understandings with
respect to its subject matter and may not be waived or modified, in whole or in
part, except by a writing signed by each of the parties hereto. No waiver of any
provision of this Agreement in any instance shall be deemed to be a waiver of
the same or any other provision in any other instance. Failure of any party to
enforce any provision of this Agreement shall not be construed as a waiver of
its rights under such provision.


10.4 Jurisdiction and Governing Law. This Agreement shall in all respects be
governed by and construed in accordance with the laws of the State of Florida
are applicable to agreements made and fully to be performed in such state,
without giving effect to conflicts of law principles. The parties further: (a)
agree that any legal suit, action or proceeding arising out of or relating to
this Agreement shall be instituted exclusively in any Federal or State court of
competent jurisdiction within the County of Broward, State of Florida, (b) waive
any objection that they may have now or hereafter to the venue of any such suit,
action or proceeding, and (c) irrevocably consent to the in personam
jurisdiction of any Federal or State court of competent jurisdiction within the
County of Broward, State of Florida in any such suit, action or proceeding. The
parties each further agree to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in a Federal
or State court of competent jurisdiction within the County of Broward, State of
Florida, and that service of process upon the parties mailed by certified mail
to their respective addresses shall be deemed in every respect effective service
of process upon the parties, in any action or proceeding.


10.5 Construction. Headings contained in this Agreement are for convenience only
and shall not be used in the interpretation of this Agreement. References herein
to Articles, Sections and Exhibits are to the articles, sections and exhibits,
respectively, of this Agreement. The Seller Disclosure Schedule is hereby
incorporated herein by reference and made a part of this Agreement. As used
herein, the singular includes the plural, and the masculine, feminine and neuter
gender each includes the others where the context so indicates.


10.6 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when delivered personally (including by
confirmed legible telecopier transmission) or mailed by certified mail, return
receipt requested, to the parties at the following addresses (or to such address
as a party may have specified by notice given to the other party pursuant to
this provision):


Asset Purchase Agreement

15

--------------------------------------------------------------------------------



If to Seller, to:


Royal Palm Capital Group, Inc.
101 Plaza Real South, Suite 217
Boca Raton, FL 33432
Attention: Brian Schuster, President
Telecopy No.: (561) 447-7978


If to Buyer, to:


PrimEdge, Inc.
101 Plaza Real South, Suite 217
Boca Raton, FL 33432
Attention: Brian Schuster, President
Telecopy No.: (561) 447-7978


10.7 Separability. In the event that any provision hereof would, under
applicable law, be invalid or enforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and permissible under, applicable law. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement
which shall remain in full force and effect.


10.8 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement.
No assignment of this Agreement or of any rights or obligation hereunder may be
made by either party (by operation of law or otherwise) without the prior
written consent of the other and any attempted assignment without the required
consent shall be void; provided, however, that no such consent shall be required
of Buyer to assign part or all of its rights under this Agreement to one or more
of its subsidiaries or affiliates.


10.9 Best Knowledge. As used in this Agreement "to the best of Seller's
knowledge" or words of similar import shall mean actual or constructive
knowledge possessed by an executive officer of Seller, including such actual or
constructive knowledge that would be expected to be known upon the exercise of
reasonable business judgment, and "to the best of Buyer's knowledge" or words of
similar import shall mean actual or constructive knowledge possessed by an
executive officer of Buyer, including such actual or constructive knowledge that
would be expected to be known upon the exercise of reasonable business judgment.


10.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be an original, but which together shall constitute one and the same
Agreement.


IN WITNESS WHEREOF, we have executed this Agreement as of the date and year
first above written.
 
 

PRIMEDGE, INC. ROYAL PALM CAPITAL GROUP, INC.     By _________________________
By _________________________
Brian J. Schuster, President
Brian J. Schuster, President



Asset Purchase Agreement

16

--------------------------------------------------------------------------------




EXHIBIT I


CERTIFICATE OF DESIGNATION, PREFERENCE AND RIGHTS OF SERIES A
PREFERRED STOCK OF PRIMEDGE, INC.


Pursuant to the General Corporation Law of the State of Nevada


PrimEdge, Inc., a corporation organized and existing under the laws of the State
of Nevada (the "Corporation"), hereby certifies that the following resolutions
were duly adopted by the Board of Directors of the Corporation by unanimous
written consent on October 30, 2006, pursuant to the authority vested in the
Board of Directors by Article VI of the Certificate of Incorporation of the
Corporation, as amended on July 23, 2001, which creates and authorizes
50,000,000 shares of Preferred Stock of the Corporation, par value of $0.001 per
share (the " Preferred Stock"):


Resolved, that pursuant to the authority vested in the Board of Directors by
Article VI of the Certificate of Incorporation of the Corporation as amended on
July 23, 2001, a series of Preferred Stock is hereby established, the
distinctive designation of which shall be “Series A Preferred Stock” (such
series being hereinafter called “Series A Preferred Stock”), and the preferences
and relative, participating, optional or other special rights of the Series A
Preferred Stock, and the qualifications, limitations or restrictions thereof (in
addition to the relative powers, preferences and rights, and qualifications,
limitations or restrictions thereof, set forth in the Corporation’s Certificate
of Incorporation which are applicable to shares of Preferred Stock of all
series) shall be as follows:


1. Number of Shares; Stated Value and Dividends. The Corporation hereby
designates one (1) share of the authorized shares of preferred stock as Series A
Preferred Stock. The stated value of the Series A Preferred Stock shall be
$0.001. The holder of share of Series A Preferred Stock shall not be entitled to
receive dividends.


2. Liquidation Preference. In the event of any liquidation, dissolution or
winding up of this Corporation, either voluntary or involuntary, the holder of
Series A Preferred Stock may at his sole option elect to receive, prior and in
preference to any distribution of any of the assets of this Corporation to the
holders of common stock by reason of their ownership thereof, an amount per
share equal to $0.001 for the outstanding share of Series A Preferred Stock.
Upon the completion of this distribution and any other distribution that may be
required with respect to series of preferred stock of this Corporation that may
from time to time come into existence, if assets remain in this Corporation the
holders of the common stock of this Corporation shall receive all of the
remaining assets of this Corporation. For purposes of this Section 2, a
liquidation, dissolution or winding up of this Corporation shall be deemed to be
occasioned by, or to include, (i) the acquisition of the Corporation by another
entity by means of any transaction or series of related transactions including,
without limitation, any reorganization, merger or consolidation but, excluding
any merger effected exclusively for the purpose of changing the domicile of the
Corporation or any transaction in which the Corporation is the surviving entity
or (ii) a sale of all or substantially all of the assets of the Corporation
unless the Corporation's shareholders of record as constituted immediately prior
to such transaction will, immediately after such transaction (by virtue of
securities issued as consideration in the transaction) hold at least 50% of the
voting power of the surviving or acquiring entity. Whenever a distribution
provided for in this Section 2 shall be payable in securities or property other
than cash, the value of such distribution shall be the fair market value of such
securities or other property as determined and agreed to by the Board of
Directors of this Corporation.


Asset Purchase Agreement

17

--------------------------------------------------------------------------------


 
3. Redemption. The Series A Preferred Stock is not redeemable without the prior
written consent of the holder of such Series A Preferred Stock.


4. Conversion. The share of Series A Preferred Stock shall be convertible, at
the sole option of the Corporation, at any time after the date of issuance of
such share at the office of this Corporation into such number of fully paid and
non-assessable shares of common stock of the Corporation as is determined by
mutual agreement of the Corporation and the holder of the Series A Preferred
Stock at the time of conversion.


5. Voting Rights. The holder of the share of Series A Preferred Stock shall have
the following voting rights:


(a) The holder of the share of Series A Preferred Stock shall be entitled to
vote on all matters submitted to a vote of the shareholders of the Corporation,
voting together with the holders of the common stock and of any other shares of
capital stock of the Corporation entitled to vote at a meeting of shareholders
as one class, except in cases where a separate or additional vote or consent of
the holders of any class or series of capital stock or other equity securities
of the Corporation shall be required by these Articles or applicable law, in
which case the requirement for any such separate or additional vote or consent
shall apply in addition to the single class vote or consent otherwise required
by this paragraph.


(b) As of each record date for the determination of the Corporation's
shareholders entitled to vote on any matter (a "Record Date"), the share of
Series A Preferred Stock shall have voting rights and powers equal to the number
of votes that entitle the holder of the share of Series A Preferred Stock to
exercise one vote more than one-half of all votes entitled to be cast as of such
Record Date by all holders of capital stock of the Corporation so as to ensure
that the votes entitled to be cast by the holder of the share of Series A
Preferred Stock shall be equal to at least fifty-one percent (51%) of all votes
entitled to be cast.


(c) Without the written consent of the holder of the share of Series A Preferred
Stock at a meeting of the shareholders of this Corporation called for such
purpose, the Corporation will not amend, alter or repeal any provision of the
Articles of Incorporation (by merger or otherwise) so as to adversely affect the
preferences, rights or powers of the Series A Preferred Stock.


6. Status of Redeemed Stock. In the event the share of Series A Preferred Stock
shall be redeemed pursuant to Section 3 hereof, or converted pursuant to Section
4 hereof, the share shall be cancelled and returned to the status of authorized
but unissued shares of preferred stock.


7. Taxes. This Corporation will pay all taxes (other than taxes based upon
income) and other governmental charges that may be imposed with respect to the
issue or delivery of the share of Series A Preferred Stock.


Asset Purchase Agreement

18

--------------------------------------------------------------------------------



The foregoing amendment was duly adopted by the unanimous written consent of the
Board of Directors as of October 30, 2006.


IN WITNESS WHEREOF, the undersigned, being the President of this Corporation,
has executed these Articles of Amendment as of October 30, 2006


PRIMEDGE, INC.


By:  ______________________________
Brian J. Schuster, President


Asset Purchase Agreement

19

--------------------------------------------------------------------------------



EXHIBIT II


CERTIFICATE OF DESIGNATION, PREFERENCE AND RIGHTS OF SERIES B
PREFERRED STOCK OF PRIMEDGE, INC.


Pursuant to the General Corporation Law of the State of Nevada


PrimEdge, Inc., a corporation organized and existing under the laws of the State
of Nevada (the "Corporation"), hereby certifies that the following resolutions
were duly adopted by the Board of Directors of the Corporation by unanimous
written consent on October 30, 2006, pursuant to the authority vested in the
Board of Directors by Article VI of the Certificate of Incorporation of the
Corporation, as amended on July 23, 2005, which creates and authorizes
50,000,000 shares of Preferred Stock of the Corporation, par value of $0.001 per
share (the " Preferred Stock"):


Resolved, that pursuant to the authority vested in the Board of Directors by
Article VI of the Certificate of Incorporation of the Corporation, as amended on
July 23, 2005, a series of Preferred Stock is hereby established, the
distinctive designation of which shall be “Series B Preferred Stock” (such
series being hereinafter called “Series B Preferred Stock”), and the preferences
and relative, participating, optional or other special rights of the Series B
Preferred Stock, and the qualifications, limitations or restrictions thereof (in
addition to the relative powers, preferences and rights, and qualifications,
limitations or restrictions thereof, set forth in the Corporation’s Certificate
of Incorporation which are applicable to shares of Preferred Stock of all
series) shall be as follows:


1. Designation. The series of preferred stock authorized hereunder shall be
designated as the “Series B Preferred Stock.” The number of shares constituting
such series shall initially be forty-five million (45,000,000) which number may
from time to time be changed by the Board of Directors. The par value of the
Series B Preferred Stock shall be $0.001 per share. All shares of Series B
Preferred Stock shall be identical with each other in all respects.


2. Rank. The Series B Preferred Stock shall rank, with respect to dividend
rights and rights on liquidation, dissolution and winding-up of the affairs of
the Corporation equal to the Common Stock and junior to each class or series of
capital stock (except any other class of Series B Preferred Stock) which
expressly provides that it ranks senior to the Series B Preferred Stock as to
dividends or upon liquidation, dissolution and winding-up, or as to any other
right or preference.


3. Conversion. The holders of Series B Preferred Stock shall have conversion
rights as follows (“Conversion Rights”):



 
(a)
Automatic Conversion. Each shares of Series B Preferred Stock shall not be
convertible unless and until the Corporation amends its Certificate of
Incorporation to increases the authorized number of shares of Common Stock
available for issuance in an amount sufficient to permit the conversion of all
the shares of Series B Preferred Stock, and all other convertible securities and
instruments of the Corporation. The Corporation will use its best effort to
cause such amendment to the Certificate of Incorporation to be filed within 9
months from the date of this Certificate of Designation. Conditioned upon the
foregoing, at such time as the Corporation effectuates the action described
above in this Section 3(a), each share of Series B Preferred Stock shall
automatically convert into twenty (20) fully paid and nonassessable share of
Common Stock of the Corporation.



Asset Purchase Agreement

20

--------------------------------------------------------------------------------




(b)
Mechanics of Conversion. At such time as the conditions described in Section
3(a) shall have occurred, holders of the Series B Preferred Stock shall
surrender the certificates therefor, duly endorsed, at the office of the
Corporation or of any transfer agent for the Series B Preferred Stock. The
Corporation shall, as soon as practicable thereafter, issue and deliver at such
office to such holder of Series B Preferred Stock, a certificate or certificates
for the number of shares of Common Stock of the Corporation to which such holder
shall be entitled as aforesaid. Such conversion shall be deemed to have been
made immediately prior to the close of business on the date the conditions set
forth in Section 3(a) herein have been satisfied and the person or persons
entitled to receive the shares of Common Stock issuable upon such conversion
shall be treated for all purposes as the record holder or holders of such shares
of Common Stock as of such date.



(c)
No Impairment. This Corporation will not, by amendment of its Certificate of
Incorporation or through any reorganization, recapitalization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by this Corporation, but
will at all times in good faith assist in the carrying out of all the provisions
of this Section 3 and in the taking of all such action as may be necessary or
appropriate in order to protect the Conversion Rights of the holders of the
Series B Preferred Stock against impairment.



(d)
No Fractional Shares. No fractional shares shall be issued upon the conversion
of any share or shares of the Series B Preferred Stock and the number of shares
of Common Stock to be issued shall be rounded to the nearest whole share.
Whether or not fractional shares are issuable upon such conversion shall be
determined on the basis of the total number of shares of Series B Preferred
Stock the holder is at the time converting into Common Stock and the number of
shares of Common Stock issuable upon such aggregate conversion.



(e)
Notices of Record Date. In the event the Corporation takes record of the holders
of any class of securities for the purpose of determining which holders are
entitled to receive any dividend (other than a cash dividend) or other
distribution, any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities, property or other right,
the Corporation shall mail to each holder of Series B Preferred Stock, at least
20 days prior to the date specified therein, a notice specifying the date on
which any such record is to be taken for the purpose of such dividend,
distribution or right, and the amount and character of such dividend,
distribution or right.



(f)
Reservation of Stock Issuable Upon Conversion. Solely for the purpose of
effecting the conversion of the shares of the Series B Preferred Stock, the
Corporation shall at all times, subject to the conditions described in Section
3(a), reserve and keep available out of its authorized but unissued shares of
Common Stock, such number of shares of its Common Stock as shall from time to
time be sufficient to effect the conversion of all outstanding shares of the
Series B Preferred Stock; and if at any time the number of authorized but
unissued shares of Common Stock shall not be sufficient to effect the conversion
of all then outstanding shares of the Series B Preferred Stock, the Corporation
will take such corporate action as, in the opinion of counsel to the
Corporation, may be necessary and authorized to increase its authorized but
unissued shares of Common Stock to such number of shares of Common Stock to such
number of shares as shall be sufficient for such purposes.



Asset Purchase Agreement

21

--------------------------------------------------------------------------------




(g)
Notices. Any notice required by the provisions of this Section 3 to be given to
the holders of shares of Series B Preferred Stock shall be deemed given if
deposited in the United States mail, postage prepaid, and addressed to each
holder of record at his or her address appearing on the books of this
Corporation.


4. Redemption.


(a)
Exercise of Redemption Right. Subject to the rights of series of Preferred Stock
which may from time to time come into existence, at the option of the
Corporation, the Corporation shall have the right to redeem that number of
shares of Series B Preferred Stock held by any holder and specified in a written
notice of redemption (“Redemption Notice”) sent or delivered to the holder, by
paying to the holder, in cash, an amount per share of Series B Preferred Stock
identified in the Redemption Request, equal to $1.00 plus any declared but
unpaid dividends on each such share. The total sum payable per share pursuant to
a Redemption Request is hereinafter referred to as the “Series B Preferred Stock
Redemption Price”.




 
(b)
Mechanics of Redemption. Redemption Notices shall be sent or delivered to the
holder at such holder's address as set forth in the books of the Corporation.
Such Redemption Notice shall be sent at least twenty (20) days prior to the
redemption date specified in the Redemption Notice. Each Redemption Notice shall
state: (i) the redemption date; (ii) the number of shares to be redeemed; (iii)
the redemption price per share; (iv) the place where certificates may be
surrendered for payment of the redemption price; and (v) that the holder's right
to convert pursuant to subsection 5 above shall terminate upon the expiration of
ten (10) days after receipt of the Redemption Notice. The Corporation shall, as
soon as practicable after the redemption date, pay to the holder the Series B
Preferred Stock the redemption price upon delivery to the Corporation of the
certificates of Series B Preferred Stock to be redeemed. Upon payment by the
Corporation of the Series B Preferred Stock Redemption Price, all rights in
respect of the shares of Series B Preferred Stock redeemed shall cease.



5. Voting Rights. The holders of shares of Series B Preferred Stock shall have
the right to one vote for each share of Common Stock into which such Series B
Preferred Stock could then be converted (notwithstanding the conditions
described in Section 3(a) herein), and with respect to such vote, such holder
shall have full voting rights and powers equal to the voting rights and powers
of the holders of Common Stock, and shall be entitled, notwithstanding any
provision hereof, to notice of any stockholders meeting in accordance with the
bylaws of this Corporation, and shall be entitled to vote, together with holders
of Common Stock, with respect to any question upon which holders of Common Stock
have the right to vote. Fractional votes shall not, however, be permitted and
any fractional voting rights available on an as-converted basis (after
aggregating all shares into which shares of Series B Preferred Stock held by
each holder could be converted) shall be rounded to the nearest whole number
(with one-half being rounded upward).


Asset Purchase Agreement

22

--------------------------------------------------------------------------------


 
6. Common Stock Dividends, Subdivisions, Combinations, etc. In case the Company
shall hereafter (i) declare a dividend or make a distribution on its outstanding
shares of Common Stock in shares of Common Stock, (ii) subdivide or reclassify
its outstanding shares of Common Stock into a greater number of shares, or (iii)
combine or reclassify its outstanding shares of Common Stock into a smaller
number of shares, the number of outstanding shares of Series B Preferred Stock
in effect at the time of the record date for such dividend or distribution or of
the effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the same percentage of shares outstanding
determined by multiplying the number of shares of Series B Preferred Stock by a
fraction, the denominator of which shall be the number of shares of Common Stock
outstanding after giving effect to such action, and the numerator of which shall
be the number of shares of Common Stock outstanding immediately prior to such
action. Such adjustment shall be made successively whenever any event listed
above shall occur.


7. Status of Converted or Redeemed Stock. In the event any shares of Series B
Preferred Stock shall be converted or redeemed pursuant to Section 3 or Section
4 hereof, the shares so converted or redeemed shall be canceled and shall be
available for issuance by the Corporation in accordance with the Corporation’s
Certificate of Incorporation.


*******************
 
IN WITNESS WHEREOF, Bidville, Inc. has caused this Certificate of Designation to
be signed by Brian J. Schuster, its President, this 30th day of October 2006.


 
PRIMEDGE, INC.


By:  ___________________________
Brian J. Schuster, President


Asset Purchase Agreement

23

--------------------------------------------------------------------------------



EXHIBIT III
 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this "Agreement") is made and entered into
as of November 1, 2006, by and between PrimEdge, Inc., a Nevada corporation (the
"Company"), and Royal Palm Capital Group, Inc., a Florida corporation (the
"Seller").


This Agreement is made pursuant to the Asset Purchase Agreement, dated as of the
date hereof, by and between the Seller and the Company (the "Asset Purchase
Agreement").


The Company and the Seller hereby agree as follows:


Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Asset Purchase Agreement shall have the meanings given such terms
in the Asset Purchase Agreement. As used in this Agreement, the following terms
shall have the following meanings:


"Asset Purchase Agreement" means the agreement between the parties hereto for
the purchase and sale of substantial all of Seller’s assets and the issuance by
the Company of shares of Series B Preferred Stock.


"Commission" means the Securities and Exchange Commission.


"Common Stock" means shares of the Company's common stock, par value $0.001 per
share.


"Effectiveness Period" shall have the meaning set forth in Section 2(a).


"Exchange Act" means the Securities Exchange Act of 1934, as amended, and any
successor statute.


"Holder" or "Holders" means the Seller or any of its affiliates or transferees
to the extent any of them hold Registrable Securities.


"Indemnified Party" shall have the meaning set forth in Section 5(c).
"Indemnifying Party" shall have the meaning set forth in Section 5(c).


"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


"Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.


Asset Purchase Agreement

24

--------------------------------------------------------------------------------



"Registrable Securities" means the shares of Common Stock issued upon the
conversion of the Series B Preferred Stock.


"Registration Statement" means each registration statement required to be filed
hereunder, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement, for the
distribution of the Registrable Securities to the Seller’s shareholders and an
offering by the Seller’s shareholders on a continuous basis pursuant to Rule
415.


"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Securities Act" means the Securities Act of 1933, as amended, and any successor
statute.


"Trading Market" means any of the Pink Sheets, NASD OTCBB, NASDAQ SmallCap
Market, the Nasdaq National Market, the American Stock Exchange or the New York
Stock Exchange.


Registration.


On or prior to the one year anniversary of the Closing Date, the Company shall
prepare and file with the Commission a Registration Statement covering the
distribution of the Registrable Securities to Seller’s shareholders and for an
offering to be made by the Seller’s shareholders on a continuous basis pursuant
to Rule 415. The Registration Statement shall be on Form SB-2 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form SB-2, in which case such registration shall be on another appropriate
form in accordance herewith). The Company shall cause the Registration Statement
to become effective and remain effective as provided herein. The Company shall
use its reasonable commercial efforts to cause the Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof. The Company shall use its reasonable commercial efforts to keep
the Registration Statement continuously effective under the Securities Act until
the date which is the earlier date of when (i) all Registrable Securities have
been sold or (ii) all Registrable Securities may be sold immediately without
registration under the Securities Act and without volume restrictions pursuant
to Rule 144(k), as determined by the counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company's
transfer agent and the affected Holders (the "Effectiveness Period").


Asset Purchase Agreement

25

--------------------------------------------------------------------------------



(b) Within three business days of the Effectiveness Date, the Company shall
cause its counsel to issue a blanket opinion in the form attached hereto as
Exhibit A, to the transfer agent stating that the shares are subject to an
effective registration statement and can be reissued by the Seller’s
shareholders free of restrictive legend upon notice of a sale by a Seller’s
shareholder and confirmation by that Seller’s shareholder that it has complied
with the prospectus delivery requirements, provided that the Company has not
advised the transfer agent orally or in writing that the opinion has been
withdrawn.


Registration Procedures. If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, as expeditiously as possible:


prepare and file with the Commission the Registration Statement with respect to
such Registrable Securities, respond as promptly as possible to any comments
received from the Commission, and use its best efforts to cause the Registration
Statement to become and remain effective for the Effectiveness Period with
respect thereto, and promptly provide to the Seller copies of all filings and
Commission letters of comment relating thereto;


prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by the Registration
Statement and to keep such Registration Statement effective until the expiration
of the Effectiveness Period;


furnish to the Seller such number of copies of the Registration Statement and
the Prospectus included therein (including each preliminary Prospectus) as the
Seller reasonably may request to facilitate the public sale or disposition of
the Registrable Securities covered by the Registration Statement;


use its commercially reasonable efforts to register or qualify the Registrable
Securities covered by the Registration Statement under the securities or "blue
sky" laws of such jurisdictions within the United States as the Seller may
reasonably request, provided, however, that the Company shall not for any such
purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;


list the Registrable Securities covered by the Registration Statement with any
securities exchange on which the Common Stock of the Company is then listed;


immediately notify the Seller at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
of which the Company has knowledge as a result of which the Prospectus contained
in such Registration Statement, as then in effect, includes an untrue statement
of a material fact or omits to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing; and


make available for inspection by the Seller and any attorney, accountant or
other agent retained by the Seller, all publicly available, non-confidential
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company's officers, directors and employees to supply all
publicly available, non-confidential information reasonably requested by the
attorney, accountant or agent of the Seller.


Asset Purchase Agreement

26

--------------------------------------------------------------------------------


 
Registration Expenses. All expenses relating to the Company's compliance with
Sections 2 and 3 hereof, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or "blue sky" laws, fees of the NASD, transfer taxes, fees of
transfer agents and registrars, fees of, and disbursements incurred by, one
counsel for the Holders (to the extent such counsel is required due to Company's
failure to meet any of its obligations hereunder), are called "Registration
Expenses". All selling commissions applicable to the sale of Registrable
Securities, including any fees and disbursements of any special counsel to the
Holders beyond those included in Registration Expenses, are called "Selling
Expenses." The Company shall only be responsible for all Registration Expenses
but not Selling Expenses.


Indemnification.


In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the Seller, and its officers, directors and each other person, if any,
who controls the Seller within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which the Seller,
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement under
which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary Prospectus or final Prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Seller, and each such person for any
reasonable legal or other expenses incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by or on
behalf of the Seller or any such person in writing specifically for use in any
such document.


In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, the Seller will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by the Seller to
the Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
person for any reasonable legal or other expenses incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action, provided, however, that the Seller will be liable in any such case if
and only to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished in writing
to the Company by or on behalf of the Seller specifically for use in any such
document. Notwithstanding the provisions of this paragraph, the Seller shall not
be required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by the Seller in respect of Registrable
Securities in connection with any such registration under the Securities Act.


Asset Purchase Agreement

27

--------------------------------------------------------------------------------


 
Promptly after receipt by a party entitled to claim indemnification hereunder
(an "Indemnified Party") of notice of the commencement of any action, such
Indemnified Party shall, if a claim for indemnification in respect thereof is to
be made against a party hereto obligated to indemnify such Indemnified Party (an
"Indemnifying Party"), notify the Indemnifying Party in writing thereof, but the
omission so to notify the Indemnifying Party shall not relieve it from any
liability which it may have to such Indemnified Party other than under this
Section 5(c) and shall only relieve it from any liability which it may have to
such Indemnified Party under this Section 5(c) if and to the extent the
Indemnifying Party is prejudiced by such omission. In case any such action shall
be brought against any Indemnified Party and it shall notify the Indemnifying
Party of the commencement thereof, the Indemnifying Party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel satisfactory to such Indemnified Party, and, after
notice from the Indemnifying Party to such Indemnified Party of its election so
to assume and undertake the defense thereof, the Indemnifying Party shall not be
liable to such Indemnified Party under this Section 5(c) for any legal expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof; if the Indemnified Party retains its own counsel, then the Indemnified
Party shall pay all fees, costs and expenses of such counsel, provided, however,
that, if the defendants in any such action include both the indemnified party
and the Indemnifying Party and the Indemnified Party shall have reasonably
concluded that there may be reasonable defenses available to it which are
different from or additional to those available to the Indemnifying Party or if
the interests of the Indemnified Party reasonably may be deemed to conflict with
the interests of the Indemnifying Party, the Indemnified Party shall have the
right to select one separate counsel and to assume such legal defenses and
otherwise to participate in the defense of such action, with the reasonable
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.


In order to provide for just and equitable contribution in the event of joint
liability under the Securities Act in any case in which either (i) the Seller,
or any officer, director or controlling person of the Seller, makes a claim for
indemnification pursuant to this Section 5 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
that this Section 5 provides for indemnification in such case, or (ii)
contribution under the Securities Act may be required on the part of the Seller
or such officer, director or controlling person of the Seller in circumstances
for which indemnification is provided under this Section 5; then, and in each
such case, the Company and the Seller will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that the Seller is responsible only for the
portion represented by the percentage that the public offering price of its
securities offered by the Registration Statement bears to the public offering
price of all securities offered by such Registration Statement, provided,
however, that, in any such case, (A) the Seller will not be required to
contribute any amount in excess of the public offering price of all such
securities offered by it pursuant to such Registration Statement; and (B) no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 10(f) of the Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.


Asset Purchase Agreement

28

--------------------------------------------------------------------------------


 
Miscellaneous.


Remedies. In the event of a breach by the Company or by the Seller, of any of
their respective obligations under this Agreement, the Seller or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.


Piggy-Back Registrations. If at any time following the one year anniversary of
the Closing Date there is not an effective Registration Statement covering all
of the Registrable Securities and the Company shall determine to prepare and
file with the Commission a registration statement relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to the Holder written notice of such
determination and, if within fifteen days after receipt of such notice, the
Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered to the extent the Company may do so without
violating registration rights of others which exist as of the date of this
Agreement, subject to customary underwriter cutbacks applicable to all holders
of registration rights and subject to obtaining any required the consent of any
selling stockholder(s) to such inclusion under such registration statement.


Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
the then outstanding Registrable Securities. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.
 
Asset Purchase Agreement

29

--------------------------------------------------------------------------------


 
Notices. Any notice or request hereunder may be given to the Company or the
Seller respective addresses set forth below or as may hereafter be specified in
a notice designated as a change of address under this Section 6(g). Any notice
or request hereunder shall be given by registered or certified mail, return
receipt requested, hand delivery, overnight mail, Federal Express or other
national overnight next day carrier (collectively, "Courier") or telecopy
(confirmed by mail). Notices and requests shall be, in the case of those by hand
delivery, deemed to have been given when delivered to any party to whom it is
addressed, in the case of those by mail or overnight mail, deemed to have been
given three (3) business days after the date when deposited in the mail or with
the overnight mail carrier, in the case of a Courier, the next business day
following timely delivery of the package with the Courier, and, in the case of a
telecopy, when confirmed. The address for such notices and communications shall
be as follows:
 
 
If to the Company:
PrimEdge, Inc.
101 Plaza Real South, Suite 217
Boca Raton, FL 33432
Attention: Brian Schuster, President
Telecopy No.: (561) 447-7978
   
 If to a Seller:
Royal Palm Capital Group, Inc.
101 Plaza Real South, Suite 217
Boca Raton, FL 33432
Attention: Brian Schuster, President
Telecopy No.: (561) 447-7978
   
If to any other Person who is
then the registered Holder:
 
To the address of such Holder as it appears in the stock transfer books of the
Company


or such other address as may be designated in writing hereafter in accordance
with this Section 6(g) by such Person.


Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign their respective rights hereunder in the manner and to the
Persons as permitted under the Notes and the Security Agreement with the prior
written consent of the Company, which consent shall not be unreasonably
withheld.


Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.


Asset Purchase Agreement

30

--------------------------------------------------------------------------------



Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Florida, without
regard to the principles of conflicts of law thereof. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement shall be commenced exclusively in
the state and federal courts sitting in Broward County, Florida. Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Broward County, Florida for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Proceeding is improper. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.


Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.


Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


Headings. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.


Asset Purchase Agreement

31

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
PRIMEDGE, INC. ROYAL PALM CAPITAL GROUP, INC.


PRIMEDGE, INC.
ROYAL PALM CAPITAL GROUP, INC.
       
By:      ________________________
By:      ________________________
Name: Brian Schuster                              
Name: Brian Schuster                              
Title:   President                                       
Title:   President                                       



Address for Notices:
Address for Notices:
   
101 Plaza Real South, Suite 217
101 Plaza Real South, Suite 217
Boca Raton, FL 33432
Boca Raton, FL 33432
Attention: Brian Schuster, President
Attention: Brian Schuster, President
Telecopy No.: (561) 447-7978
Telecopy No.: (561) 447-7978

 
Asset Purchase Agreement

32

--------------------------------------------------------------------------------


 
EXHIBIT III-1


[Date]



Re:
PrimEdge, Inc., Registration Statement on Form [SB-2]

 
Ladies and Gentlemen:


As counsel to PrimEdge, Inc., a Nevada corporation (the “Company”), we have been
requested to render our opinion to you in connection with the resale by the
individuals or entitles listed on Schedule III-1 attached hereto (the “Selling
Stockholders”), of an aggregate of [amount] shares (the “Shares”) of the
Company’s Common Stock.


A Registration Statement on Form SB-2 under the Securities Act of 1933, as
amended (the “Act”), with respect to the resale of the Shares was declared
effective by the Securities and Exchange Commission on [date]. Enclosed is the
Prospectus dated [date]. We understand that the Shares are to be offered and
sold in the manner described in the Prospectus.


Based upon the foregoing, upon request by the Selling Stockholders at any time
while the registration statement remains effective, it is our opinion that the
Shares have been registered for resale under the Act and new certificates
evidencing the Shares upon their transfer or re-registration by the Selling
Stockholders may be issued without restrictive legend. We will advise you if the
registration statement is not available or effective at any point in the future.
 
 

 
Very truly yours,
 
[Company counsel]

 
Asset Purchase Agreement

33

--------------------------------------------------------------------------------



Schedule III-1


 

Selling Stockholder
Shares
Being Offered

 
 
 
Asset Purchase Agreement

34

--------------------------------------------------------------------------------

